OFFICE     OF THE ATTORNEY     GENERAL     OF TEXAS
                                    AUSTIN




Honorable WIlllam L Xerr, Ymnbar
Board of Regsntr,  Stntn Tcachera Collegra
That Rhtlonal   Bank BuIldIn
Midland, Texaa
Dear Sir:                                Oplnlca    No. O-6661




          Tour latter  of Apll
on the above ootbienaed questio
aIdsration,
                                                           mdsratand           tha
                                                         in aubatanoa,              aa
r0u0w-8;       The tade                                i to om or tha &ate
Taachcra      Oollsgea
pqmant      or tuitio
tending     the oolle

                                             rent pqroll      aad       efpenaea~
                                             dviaad  whether It has tha
                                           f aonry to  meet there ourrent
                                           iroumatanooa aubmlttsd.

                              al Approprlstloa   Bill,   Aota 1945, 49th
                              salon, Chapter 377, dt0r making ftemiaed
                              paymmt of lmohrra’       lalnrlea and for the
                          nt and malntananos   oi the Tcauhera Collegea    of
                          thr Oenrral Protlalona    of raid Aota aa iollowar
               Wubaeotlon    (3).   xnatitutIonal     Rooelpta.     *    l   l,
.   bonorablr’ WIlllam       L. Xrrr   -   Pege 2


             and any end all othrr r8orIpta 8h811 bao:ma aad are
             h6rrby approprlatrd    ea 6eIntrnenoa  or oontlngant fund
             to be arpendrd uadar the dlraotioa      end with tha ap-
             prove1 of thr governing board having jurladlotlon.
             Bald governing board8 are euthorlaed      to uao out of
             tha proorda    OS lald rroripta end funda, In aooord-
             ano8 with the provIsIon      of this Aat, auoh lmounta
             ea they ahell deem nroraaary for thr aupport       mela-
             tonanoa, operation    end Improve.arnta of aald fnatltu-
             tlona.   Any belenora remalnlng to the oredlt or any
             or raid lnatItutIonal    looal fund8 at arid Inatltu-
             tlona or In thr Stete Treasury et the on6 of eny rla-
             oel year era hrreby rrepproprlated     ior the ebovr-mm-
             tlonrd purpoaea tar the ruooeeding yoer.*
               Thla provlalon,    lubaeotlon  (3). oonatltutaa   an appro-
    priation  by the Laglalature     to the T8eohera Oollagea of the tul-
    tlon and other irea. the oollegea may reellea      by vlrtua  of Artlola
    2654b-1, Saotlon 4, Vernon*n Annotated Clvll       Statutea, -iran tha
    government under the a. I, Bill of RIghtal furtheraora,         we are of
    the oplnlcm that these iunda, treated by the Leglaleturr         aa pub-
    110 monlaa, ~111 oonstltuta     e part of the looal or InstItutIonal
    fund8 oi the rrapeotlvc    oollegsr   and are aubjsot to dlaburaement
    under the dlreotlon   and authority    of ths Board of Rag~;:o;~r
    aupport end meintananoa of Btata Taaohara Collegea.
    2647, Beotlon 11, VernOn’a Annotated CIvIl Statutsa.
                  Artlola 265456, Seotlon 1, Vernon’8          Annotated    Civil   Sta-
    tutea,     provider In part aa followar
                     “The Oovernlng Board of tha * * * (East, North,
             Sam Eouaton, Strphaa F. Auatln, Southwast,~ Sul Roaa,
             end the Wart Texaa) Teaohera College8 l * +, may rrtain
             omtrol     rrapeotlvrly    OS the following    rum8 of monry
             oollroted     et raoh of raid several inatItutIona          ‘In
             gerrylng    out the funotlona     of en lduoatlonal       Inatl-
             tutlon,    luoh aa ruada otillrotsd     from student iera oi
             all kinda; ohergsa ior uao of room8 and doraltorlea;
             rrorlpta    rrom nrala,    oafs8 and oafrt~riea; f8ra on
             deposit    rrfumleblr    to atudsnta under orrtaln        oondl-
             tlona; raoelpta       rros lohool lthlotlo    aotIvltI8r;       In-
             oomr. from atudsnt publloetlona        or other student       ao-
             tlvltlsa~     rroripta rrom lalo ot publloatlon         produota
             and mIaoallanroua       auppllea and rqulpmcmt~ atudrnta’
~onorabla   NIlllam   L. Kerr - Paga ]


      voluntary    dapoalta ot money with raid lohoola for
      aafrkarplng:    all other feea end loo81 InstltutIoaal
      lnooma 0r~a atrlotly      locel nature lrlalng  out 0r and
      by vIrtu8 of the 8duoetIonel      aotIvItI8a,  or r8a8aroh
      or daaonatratlon     oerrlrd on by asoh end all of aeld
      severe1 sohoola.w
              It la olrer,   that raid Artlola   doer not glvr rxprsaa
 authority   to th8 Board of Regent8 to plsdg8 loo81 runda whloh
 ml be eveIlabl8      la the futur.8, nor doer it give axproaa eu-
 thority   to the Board to borrow money to meet an rmarganoy.          Con-
 atruiag 811 aeotlona of Artlolr      26546 tOg8th82, we think the Lag-
 ialeture Intenda& only to give loo81 boarda the right         to Leap auoh
 local or Inatltutlonal      runda In a loo81 dapoaltory,    Instead qf re-
 qulrlng that they be trenamlttad        to the Stat8 Traeauryg that th8re
 waa no intention     to oonfar on auoh board8 thr power to pladgr aaoh
 looel runda aa might eoouaulete       ln the ruture. Furtbaraor~, the
 Stat.8 la not bound by aa egraeaaat       of it8 agent to pey Interest,
 unleaa there la a law authorizing        the agent to enter euoh a fan-
 treat.    3b Taxer Jurlaprudanor     page 8551 15 Toxaa 72. The ‘:ower
 to pledge auoh runda ia, we thbk,         one whloh the Board of %genta
 would not have In thr abesnoa of lxpr8aaad L8glaletlvr          authority.
 Pub110 offloaraend governmental and edmlnlatratlva          boarda poa-
 aoaa only luoh p a r 8 aa lra rxprrsaly oonrarrad        on them by law
 or’era   n8oaaaerIly   ImplIad from the powrra oonfrrrad.       34 Teraa
.JurIaprudano8 4401 Fort north Cevelery Club v. Sheppard, 125
 hxea 339, 63 S. W, 26 660.
          A&a,   with raapaot to the matter of LeglaletIve           Intent
w would quota in pert, rrom the Eduoat:onel    Appropriation          Bill,
aupra, Subaaotfon (41, Looel D8poaItorIaa,  aa rollowar
            et*+

            *It la hereby drolerad the L8gIalatlv8        Intent
      that the governing boerda and beeda of thr aavaral
      State Inatltutlona     o? higher  18ernlng ahall not bor-
      row money from    eny peraon,firn    or oorpcretlon    to br
      repaid out oi local funds, other than la npaoIfIoally
      authorized   by lcgIaletlve    aneotment.~
           iua balleva, turther, that there la yet en eddltlonel  rae-
 aon that would preoluda en Implloation   of inplled ower n8oaaaarlly
 in the Board of Regent8 to borrow money or pledge P0081 fund8 whloh
$onorablr   Wllllam    L. Xrrr - PIga 4


rr~ be lvallabla     Qi the future,  la tha lb a a noofr la rzprraaad
#wtllW     OOtIfarring the power.   By virtua o? the provlalona       o?
~tlola     III, Srotlon LO, Conatltution     or.Toxea; Arta. 4351 and
b35la Varnoa’a Annotated 01~11 Statutra,         tha Lrglalatura   h8a art
up th8 pooedura by whloh the ameaagera or State Ina~ItutIona              or
oaar    peraona la Texaa with ths power or duty of mntreotlng            for
luppllaa      or in any nannar plrd6ing them the oradlt o? the Stat8
?ca any da?Ialanoy that slay uiaa        under their menagaaaant & oon-
trol* m8y lxtrIoata     thamaalvaa iron oaaual darloIanoIaa       unroraar-
ebla when epproprIetlona      wera made..,: The feat that the legIaletura
hea praaorlbed the method to b elnployad la oaao o? drflolant             ap-
   oprletlona    would rurther praoluda, wa think, an lniaranoe        o?
EP lied rower La the Board o? Ragenta to authorize           the ~borrowlng
o? money for the purpoaaa axpraarad herein.          Wa do not go Into
the queatlon o? the evelleblllty       to Taaohara Collagaa o? dail-
olanoy approprlatlona      under the faota ateted,    but In lieu thcrao?
etteoh and formrd harewith Attorney Ganarel Opinion O-2118, ap-
proved funs UC 1940, whloh dlaouasar         that mettrr, oomplstrly.
            In the light o? the atet:~taa end raeaona haraln above
dl.eouaecd, It la the oplnlon o? thla department that your quaetlon
luat be end la anawerad in the nagetlva.

            Truatlng    the ebova letIa?aotorily       lna wr a    your lnqulry,
88 are
                                             Your8    vary truly
                                        AlTORNXY     GENERALOF TJUAS

                                             ~fP%
                                        BY
                                                   Ohratrr   B, Olllaon
                                 .                            Aaaiitent


aaaloaura